UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6468


LUTHER DANIEL STIDHAM,

                Petitioner - Appellant,

          v.

SUPERINTENDENT LAMAR PAYSOUR; DIRECTOR ROBERT C. LEWIS,

                Respondents – Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:10-hc-02029-FL)


Submitted:   August 24, 2011                 Decided: August 30, 2011


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Luther Daniel Stidham, Appellant Pro Se. Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luther        Daniel    Stidham       seeks    to    appeal    the    district

court’s order denying relief on his 28 U.S.C.                             § 2254     (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                           See 28 U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent     “a       substantial     showing       of    the     denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating      that     reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484 (2000);        see    Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Stidham has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the     appeal.          We     further    deny     Stidham’s       pending       motions,

including    his     motions        to    amend    exhibits,       for    an     expedited

ruling,    for     release       pending    appeal,        and    for     acquittal.      We

dispense     with        oral    argument     because       the    facts       and   legal

                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                               3